Dear Mr. Jordan:
Various business and civic leaders are contemplating creating a private, non-profit foundation for the benefit of the Orleans Parish District Attorney's Office. The foundation will be separate and apart from the District Attorney's Office and will be created as a 501(c)(3) corporation, a tax exempt organization. You question if there are any legal or ethical considerations that would prevent the creation of such a foundation.
In short, we do not believe that there are any legal impediments to the creation of such an organization. Although Article 7, Section 14 of the Louisiana Constitution prohibits the state or any of its political subdivisions from donating public funds, it does not in any way prohibit the state or a political subdivision from receiving donated funds.
We are not in a position to address any ethical impediments or considerations and thus recommend that you obtain an opinion from the Louisiana Board of Ethics on those issues.
If you have any further questions or comments, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                              BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Received:
Date Released:  October 27, 2003